***********
Based upon information contained in I.C. File LH-0346 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Harold Dean Chappell, was a volunteer firefighter with Arlington Fire and Rescue, Inc., at the time of his death on 12 July 2004.
2. Decedent's death occurred in the following manner: On 11 July 2004, decedent was called to the scene of a motor vehicle crash at approximately 6:12 p.m. At the scene, decedent was assigned to traffic control and responder safety. The scene was cleared at approximately 7:20 p.m.
3. As decedent was leaving the scene with his son, volunteer fire fighter Larry Dean Chappell, he complained of chest pains which he interpreted as being indigestion. Decedent and his son returned to decedent's home. Larry Chappell went out for the evening and when he returned at approximately 1:00 a.m., he and decedent spoke and decedent stated that he was feeling better. Decedent went to bed. The next morning, Decedent was discovered unresponsive in his bed and was transported to the Emergency Room of Hugh Chatham Memorial. Decedent was pronounced dead of apparent cardiac arrest at 8:52 a.m.
4. At the time of his death, decedent was married to Betty C. Chappell who resided with decedent for at least six months prior to his death. Decedent had no minor children at the time of his death.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible firefighter, as defined in N.C. Gen. Stat. § 143-166.2(d), who was employed with Arlington Fire and Rescue, Inc. at the time of his death on 12 July 2004.
2. Decedent's death was the direct result of injuries incurred while discharging his official duties, as defined by N.C. Gen. Stat. § 143-166.2.
3. Decedent is survived by his wife, Betty C. Chappell, who is eligible for the award of death benefits under N.C. Gen. Stat. §143-166.1 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Betty C. Chappell as the qualified surviving spouse of Harold Dean Chappell payable as follows: the sum of $20,000.00 shall be paid immediately to Betty C. Chappell. Thereafter, the sum of $10,000.00 shall be paid annually to Betty C. Chappell as long as she remains unmarried until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. §143-166.1 et seq. If Betty C. Chappell becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
2. A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
3. No costs are assessed before the Commission.
This the ___ day of October, 2004.
                                  S/_____________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER